
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3



THIRD AMENDMENT TO EMPLOYMENT AGREEMENT


        This Third Amendment to Employment Agreement is made and entered into as
of January 16, 2002, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and Gilbert A. Partida ("Executive").


Recitals


A)On December 15, 1997, an Employment Agreement was made and entered into by and
between Employer and Executive.

B)Effective as of January 12, 1999 said Employment Agreement was amended, to
provide that the base salary under said Employment Agreement is increased, from
$225,000 to $275,000.

C)On January 7, 2000, a Second Amendment to Employment Agreement was made and
entered into by and between Employer and Executive.

D)Pursuant to a Memorandum dated October 16, 2001, Executive's Annual Base
Salary was increased to $355,000, effective as of September 1, 2001.

E)Employer and Executive now desire to further amend the Employment Agreement,
as set forth hereinbelow:


Agreement


1.Section 3.1 of the Agreement, which currently provides:

        3.1    Term.    The term of Executive's employment hereunder shall
commence on January 12, 1998 and shall continue until January 11, 2003 unless
sooner terminated or extended as hereinafter provided (the "Employment Term").

        is hereby amended, effective as of January 16, 2002, to provide as
follows:

        3.1    Term.    The term of Executive's employment hereunder shall
commence on January 12, 1998 and shall continue until January 11, 2004 unless
sooner terminated or extended as hereinafter provided (the "Employment Term").

2.Section 4.1 of the Employment Agreement, which currently provides:

        4.1    Benefits Upon Termination.    Upon termination of this Agreement
under Section 3.3 (Early Termination by Executive), Section 3.4 (Termination for
Cause) or Section 3.5 (Termination Due to Death or Disability), all salary and
benefits of Executive hereunder shall cease immediately. Upon termination of
this Agreement by Employer for any reason other than those set forth in
Section 3.4 or Section 3.5, Executive shall thereafter be entitled to
continuation of Executive's base salary through the period ending January 11,
2003, payable in equal installments in conformity with Employer's normal payroll
schedule; provided, however, that Employer's obligation to pay such installments
after such termination shall be reduced by the amount of the employment
compensation (if any) received by Executive from a subsequent employer of
Executive during said period. During the period of this severance pay, Executive
shall cooperate with Employer in providing for the orderly transition of
Executive's duties and responsibilities to other individuals, as reasonably
requested by Employer.

        is hereby amended, effective as of January 16, 2002, to provide as
follows:

        4.1    Benefits Upon Termination.    Upon termination of this Agreement
under Section 3.3 (Early Termination by Executive), Section 3.4 (Termination for
Cause) or Section 3.5 (Termination Due to Death or Disability), all salary and
benefits of Executive hereunder shall cease immediately. Upon termination of
this Agreement by Employer for any reason other

--------------------------------------------------------------------------------

than those set forth in Section 3.4 or Section 3.5, Executive shall be entitled
to the continuation of Executive's base salary for one (1) year, payable in
equal installments in conformity with Employer's normal payroll period. If this
Agreement is not terminated, then, upon expiration of the Employment Term, and
if Executive's employment by Employer does not thereafter continue upon mutually
agreeable terms, Executive shall be entitled to continuation of Executive's base
salary for one (1) year, payable in equal installments in conformity with
Employer's normal payroll period; provided, however, that Employer's obligation
to pay such installments after expiration of the Employment Term shall be
reduced by the amount of employment compensation (if any) received by Executive
from a subsequent employer of Executive during said one (1) year. During the
period of this severance pay, Executive shall cooperate with Employer in
providing for the orderly transition of Executive's duties and responsibilities
to other individuals, as reasonably request by Employer.

3.All other terms of the Employment Agreement shall remain unaltered and fully
effective.

        Executed in San Diego, California, as of the date first written above.

EXECUTIVE   EMPLOYER
 
 
PriceSmart, Inc.
Gilbert A. Partida
 
By: /s/ Robert Gans
/s/ Gilbert A. Partida
 
Name: Robert Gans
 
 
Its: General Counsel and Secretary

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
Recitals
Agreement
